Case 1:11-cr-00083-TWP-MJD Document 166 Filed 05/08/20 Page 1 of 3 PageID #: 680




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
                             Plaintiff,              )
                                                     )
                        v.                           )     No. 1:11-cr-00083-TWP-MJD
                                                     )
CHARLES T. BLACK, JR.,                               ) -01
                                                     )
                             Defendant.              )

                       Entry Denying First Step Act Motion Without Prejudice

         Defendant filed a pro se motion that the Court construed as a Motion for Compassionate

 Release pursuant to the First Step Act of 2018. Dkt. 158. The Court appointed counsel to represent

 Defendant, dkt. 157, and also ordered the parties to file notices about whether Defendant had

 exhausted administrative remedies, dkt. 159.

         Requests for compassionate release are governed by 18 U.S.C. § 3582(c)(1)(A)(i). That

 section prevents a court from modifying a sentence until "after the defendant has fully exhausted

 all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

 defendant's behalf or the lapse of 30 days from the receipt of such a request by the warden of the

 defendant's facility, whichever is earlier." This Court has held that the exhaustion requirement is

 not jurisdictional and can be waived by the government but that the Court cannot waive it over the

 government's objection. See United States v. Cox, No. 4:18-cr-17-TWP-VTW-1, 2020 WL

 1923220, at *3 (S.D. Ind. Apr. 21, 2020); United States v. Jackson, No. 2:15-cr-00013-JMS-

 CMM-1, Dkt. 137 (S.D. Ind. Apr. 28, 2020); cf. United States v. Taylor, 778 F.3d 667, 670 (7th

 Cir. 2015) (holding that criteria for granting sentence reduction in § 3582(c)(2) are not

 jurisdictional).
Case 1:11-cr-00083-TWP-MJD Document 166 Filed 05/08/20 Page 2 of 3 PageID #: 681




        The parties' recent submissions reflect that Defendant is in the process of exhausting

 administrative remedies and that the United States will not waive this requirement. Dkts. 160, 162.

 The United States seeks denial on this basis. Dkt. 162. In response, Defendant argues that the

 motion should not be denied, but that the case should be stayed until Defendant can exhaust. Dkt.

 165. Defendant argues that this will promote judicial economy. Id.

        The Court respectfully disagrees. The COVID-19 pandemic has resulted in an onslaught

 of motions brought by individuals seeking immediate release from custody. Many of these motions

 are presented in emergent terms. Given the nature of the pandemic, circumstances are evolving in

 real time—including scientific understanding of the virus, treatment options, the rate of infection

 within any given correctional institution, and the BOP's response to the situation. Judicial economy

 will be served by limiting the pending motions to those ripe for resolution.

        Accordingly, the motion for compassionate release filed on April 22, 2020, dkt. [158], is

 denied without prejudice. The Court specifically holds that this does not terminate appointed

 counsel's representation of Defendant. Instead, CJA counsel remains appointed to prepare and file

 a new motion for compassionate release after Defendant has exhausted administrative remedies.

 CJA counsel shall use professional judgment in determining when to file a motion to withdraw

 and when to submit a CJA-20 request for authorization for payment of services and expenses

 incurred during the representation. In other words, CJA counsel may wait to take these steps until

 after the anticipated post-exhaustion motion for compassionate release is resolved.

        IT IS SO ORDERED.



        Date: 5/8/2020




                                                  2
Case 1:11-cr-00083-TWP-MJD Document 166 Filed 05/08/20 Page 3 of 3 PageID #: 682




 Distribution:

 All Electronically Registered Counsel




                                         3
